Case 2:21-cv-02406-SHL-cgc Document 9 Filed 08/02/21 Page 1 of 2                       PageID 19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 JOSHUA MALLORY,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:21-cv-02406-SHL-cgc
                                                   )
 MEMPHIS CALVARY MISSION,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, (ECF No. 7), filed July 12, 2021, granting in forma pauperis status and

recommending that the Court dismiss Plaintiff’s Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff objected to the Magistrate Judge’s Report and Recommendation after the time to

do so had expired. (ECF No. 8.) However, given his pro se status, the Court will consider his

objections. There, he alleges that Defendant did not provide him the same opportunities for

food, shelter, and employment as other males, based on his sexual orientation. (ECF No. 8.)

While these allegations provide slightly more specificity, Plaintiff still does not explain how
Case 2:21-cv-02406-SHL-cgc Document 9 Filed 08/02/21 Page 2 of 2                      PageID 20




Calvary, a non-government entity was acting “under color of state law,” as is required to state a

claim under 42 U.S.C. § 1983. (ECF No. 8.) Generally, a plaintiff may only bring a § 1983

claim against a government entity. Church-led mission groups are not government entities.

       The Court has reviewed the Report for clear error and finds none. Therefore, the Court

ADOPTS the Magistrate Judge’s Report and DISMISSES the Complaint with prejudice.

       IT IS SO ORDERED, this 2nd day of August, 2021.

                                                     s/ Sheryl H. Lipman
                                                     SHERYL H. LIPMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                2
